 1
                              UNITED STATES DISTRICT COURT
 2
                           SOUTHERN DISTRICT OF CALIFORNIA
 3
      UNITED STATES OF AMERICA,                   Case No. 19CR1223-GPC
 4
 5                                                ORDER AND JUDGMENT FOR
                     Plaintiff,                   THE DISMISSAL OF THE
 6                                                INFORMATION AS TO MAURICIO
             v.                                   ISMAEL PARTIDA-ALEJO
 7
 8    MAURICIO ISMAEL PARTIDA-
      ALEJO (1),
 9
10                   Defendant.

11
12
            Based upon the Motion of the United States, and good cause appearing therefor,
13
     it is hereby:
14
            ORDERED that the Government’s motion to dismiss the information as to
15
     Defendant Mauricio Ismael Parida-Alejo is GRANTED without prejudice.
16
17 Dated: May 24, 2019
18
19
20
21
22
23
24
25
26
27
28
